Citation Nr: 1622167	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  09-30 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder, to include as secondary to the service-connected PTSD.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to the service-connected PTSD.

4.  Entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1952 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the VA Regional Office (RO) in Portland, Oregon.  Due to the location of the Veteran's current residence, jurisdiction of this appeal is with the RO in Reno, Nevada.

In December 2011, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in February 2012 to obtain additional treatment records and afford the Veteran VA examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also remanded the issue of service connection for PTSD.  In a May 2015 rating decision, the RO awarded service connection.  Consequently, that issue is no longer on appeal.   

Additionally, in an April 2016 correspondence, the Veteran appeared to express disagreement either with the 70 percent rating assigned to his PTSD or to the denial of entitlement to a total rating based on individual employability due to service-connected disability (TDIU) in the May 2015 rating decision.  The Board refers this potential notice of disagreement to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Sleep apnea was not present during the Veteran's service and currently diagnosed sleep apnea did not develop as a result of any incident during service, including the service-connected PTSD.

2.  A heart disorder was not present during the Veteran's service, was not manifest within one year of discharge from service, and a currently diagnosed heart disorder did not develop as a result of any incident during service, including the service-connected PTSD.

3.  Diabetes mellitus, type II was not present during the Veteran's service, was not manifest within one year of discharge from service, and currently diagnosed diabetes mellitus, type II did not develop as a result of any incident during service, including the service-connected PTSD.

4.  Hypertension was not present during the Veteran's service, was not manifest within one year of discharge from service, and currently diagnosed hypertension did not develop as a result of any incident during service, including the service-connected PTSD.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred or aggravated in service and is not proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).
2.  A heart disorder was not incurred or aggravated in service and is not proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  Diabetes mellitus, type II was not incurred or aggravated in service and is not proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

4.  Hypertension was not incurred or aggravated in service and is not proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in April 2007, December 2007, and April 2008 regarding the type of evidence necessary to establish his claims.  He was instructed on how to establish service connection, on both direct and secondary bases.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's separation examination, post-service medical records, and also secured examinations in furtherance of his claims.  An August 2007 report from the National Personnel Records Center (NPRC) indicates that the Veteran's service treatment records (STRs) were among those thought to have been destroyed in a 1973 fire at the NPRC. In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  

Pertinent VA examinations were obtained in February 2014 and December 2014.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., heart disorder, diabetes mellitus, type II, and hypertension) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., heart disorder, diabetes mellitus, type II, and hypertension) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).


	1.  Sleep Apnea

As discussed above, the Veteran's STRs except for his June 1954 separation examination are not of record.  His separation examination revealed all clinically normal systems.  The Veteran has reported only being treated for a boil on his right arm during service.  See April 2007 Request for Information Needed to Reconstruct Medical Data.  Additionally, a January 2014 response from the NPRC shows that no remarks for sleep problems in the Veteran's unit records were found.

Post-service medical records include a September 2001 sleep study confirming a diagnosis of obstructive sleep apnea.  The study shows that the Veteran was reportedly diagnosed five years ago.  None of the Veteran's treatment records contain any opinion relating sleep apnea to his military service or to his service-connected PTSD.

At his hearing, the Veteran testified about having sleep troubles ever since service.  See December 2011 Hearing Transcript (T.) at 11.  

The Veteran was afforded a VA examination in February 2014.  He reported feeling strongly that there was a connection between his service and his current sleep apnea.  The Veteran reported that his sleep was interrupted three to four times during the night to prepare to fight when there were unidentified incoming aircraft when stationed in Okinawa.  He reported that although he felt he got much better after separation from service, he continued to have panics through the night most nights.  He reported that 20 plus years ago, his wife told him that he stopped breathing at times in the night.  The Veteran reported having a sleep study at that time.  The examiner opined that the Veteran seemed to have two sleep disorders.  The first was his disrupted sleep ever since he was in the service, with which he continued to awaken several times per night in an aroused anxious state.  The second was his acquired sleep apnea that developed some time in his 50's.  

The examiner opined that the causes of sleep apnea were not well understood, but currently the major risk factors for sleep apnea, as per a medical article, were advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  Additional risk factors identified in some studies included smoking, nasal congestion, menopause, and family history.  Rates of obstructive sleep apnea were also increased in association with certain medical conditions, such as pregnancy, end-stage renal disease, congestive heart failure, chronic lung disease, and stroke.

The examiner noted that previous emotional trauma, PTSD, or altered sleep patterns were not risk factors for sleep apnea.  The examiner opined that it was less likely than not that the Veteran's sleep apnea was due to either his disturbed sleep patterns in and from the service, or due or aggravated by his PTSD.  The examiner concluded that the Veteran's disrupted sleep was likely a symptom of his PTSD.

Based on a review of the evidence, the Board concludes that service connection for sleep apnea is not warranted.  Although the evidence shows that the Veteran reported in-service sleeping problems and has been diagnosed during this appeal with sleep apnea, it does not show that sleep apnea is related to his military service, to include being secondary to his service-connected PTSD.  

Regarding service connection on a direct basis, although the Veteran's STRs are not of record, his June 1956 separation examination showed clinically normal systems.  The Board acknowledges the Veteran's reports of having problems with sleep during service.  However, the February 2014 VA examiner opined that the Veteran's first sleep disorder of disputed sleep is a symptom of his service-connected PTSD.  Indeed, the rating criteria for PTSD specifically include sleep impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  No medical professional has provided any opinion indicating that the onset of the Veteran's sleep apnea was during his service or is otherwise related to his military service.  The only medical opinion of record, that of the VA examiner, shows that the Veteran's sleep apnea, reportedly diagnosed when he was in his 50s, is not related to his in-service sleep disturbances.  As that opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence, the Board accords it great probative value.  It is also uncontradicted.  Therefore, the evidence weighs against a finding that sleep apnea is directly related to the Veteran's military service.  

In this case, the first evidence of sleep apnea is not until approximately 1984 as the Veteran reported having a sleep study done showing such diagnosis 20 years earlier to the 2014 VA examiner.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of sleep apnea complaints, symptoms, or findings for almost three decades between the Veteran's military service and the earliest evidence of sleep apnea is itself evidence which tends to show that sleep apnea did not have its onset in service or for many years thereafter.

Regarding service connection on a secondary basis, the evidence fails to show that the Veteran's service-connected PTSD either caused or aggravates sleep apnea.  None of the Veteran's treatment records contain any such opinion.  The only medical opinion of record, that of the VA examiner, shows that the Veteran's PTSD does not cause or aggravate his sleep apnea.  As the examiner's opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence, the Board accords it great probative value.  

The overall evidence of record weighs against a finding of sleep apnea being associated with the Veteran's active duty.  Without competent evidence of an association between sleep apnea and his active duty, to include being secondary to the service-connected PTSD, service connection for sleep apnea, to include as secondary to PTSD, is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between sleep apnea and the Veteran's active duty, to include the service-connected PTSD, service connection for sleep apnea is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sleep apnea, to include as secondary to the service-connected PTSD, is denied.  See 38 U.S.C.A §5107 (West 2014).  

	2.  Heart Disorder

The Veteran's June 1954 separation examination revealed a clinically normal heart and chest; chest X-rays were reported to be negative.  As noted above, the Veteran reported only being treated for a boil on his right arm during service.  

Post-service medical records show that the earliest evidence of a heart disorder was in 2007.  The Veteran complained of chest pains in August 2007 and a stress test at that time was positive.  A cardiac catheterization in October 2007 revealed the first diagnosis of coronary artery disease.  The Veteran reported not having a history of coronary artery disease and that exertional chest tightness began about one year ago.  None of the Veteran's treatment records contain any opinion relating a heart disorder to his military service or to his service-connected PTSD.

The Veteran was afforded a VA examination in December 2014.  He was diagnosed with coronary artery disease.  The Veteran reported having no heart problems in service.  The examiner opined that the Veteran had known risk factors of smoking history, hypertension, hyperlipidemia, diabetes mellitus, type II, obesity, and male gender.  The examiner opined that after reviewing the Veteran's claims file, available STR, his verbal history, and a physical examination, they did not find sufficient evidence to state, with more than 50 percent probability, that the Veteran's coronary artery disease was due to his service.  The examiner reported that they did not find evidence in the Veteran's claims file that he had that condition in service or within one year after service.  The examiner reported that in talking with the Veteran at length, it was his contention that his awful experience in service of water restriction/deprivation/dehydration during training, and having to take "salt pills" due to the hot environmental condition during training, caused the later onset of all of his health problems.  The examiner opined that there was no pathophysiologic connection between water restriction/dehydration/taking salt pills and the later development of coronary artery disease.  The examiner opined that dehydration could definitely cause some acute health effects while it was occurring; however, once one recovered from it, generally there were no lasting sequelae.  The examiner concluded that, therefore, given the lack of evidence of coronary artery disease in service or within a year after, and no pathophysiologic connection between the reported water rationing/salt pills/dehydration and the later development of that condition, they had come to the above opinion.

The examiner also opined that the Veteran's coronary artery disease was not at least as likely as not caused or aggravated by PTSD.  The examiner noted that the Veteran had significant, well accepted risk factors including hypertension and diabetes mellitus, which both preceded the diagnosis of coronary artery disease.  The examiner noted that the Veteran also had obesity, a smoking history, high cholesterol, and male gender as risk factors.  The examiner reported that there was s no accepted clinical evidence that they were familiar with that PTSD caused coronary artery disease.  The examiner also reported that there was no clear evidence that PTSD aggravates coronary artery disease, either, though often they did occur together; however, that did not prove causality.  The examiner concluded that therefore, in the face of several very well established and known risk factors, and as there was no clear evidence in the literature that PTSD causes or aggravates that condition, they had come to the above opinion that the Veteran's coronary artery disease was neither caused nor aggravated by his PTSD.

Based on a review of the evidence, the concludes that service connection for a heart disorder is not warranted.  Although the evidence shows that the Veteran reported water restriction/deprivation/dehydration during service and has been diagnosed during this appeal with a heart disorder, it does not show that a heart disorder is related to his military service, to include being secondary to his service-connected PTSD.  

Regarding service connection on a direct basis, although the Veteran's STRs are not of record, his June 1954 separation examination showed a clinically normal chest and heart and chest X-rays were negative.  The Veteran himself reported to the VA examiner that he did not have any heart problems in service.  No medical professional has provided any opinion indicating that the onset of the Veteran's currently diagnosed heart disorder was during his service or is otherwise related to his military service.  The only medical opinion of record, that of the VA examiner shows, that the Veteran's coronary artery disease is not related to his military service, including his reported water restriction/deprivation/dehydration during service.  As that opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence, and is supported by a thorough rationale, the Board accords it great probative value.  It is also uncontradicted.  Therefore, the evidence weighs against a finding that a heart disorder is directly related to the Veteran's military service.  

In this case, the first evidence of a heart disorder is not until 2007.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense, 1 Vet. App. at 356; see also Maxson, 230 F.3d at 1333.  Thus, the lack of any evidence of heart complaints, symptoms, or findings for over five decades between the Veteran's military service and the earliest evidence of a heart disorder is itself evidence which tends to show that a heart disorder did not have its onset in service or for many years thereafter.

Regarding service connection on a secondary basis, the evidence fails to show that the Veteran's service-connected PTSD either caused or aggravates a heart disorder.  None of the Veteran's treatment records contain any such opinion.  The only medical opinion of record, that of the VA examiner, shows that the Veteran's PTSD does not cause or aggravate his heart disorder.  As the examiner's opinion was formed after interviewing and examining the Veteran, reviewing the evidence, and included a thorough rationale, the Board accords it great probative value.  

Furthermore, as the evidence does not show that any diagnosed heart disorder was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as a heart disorder is a chronic disease as per 38 C.F.R. § 3.309.  The evidence fails to show a continuity of cardiac symptoms since service.  None of the Veteran's treatment records or his contentions has indicated a continuity of symptomatology following his military service.  Moreover, no complaints were made at discharge from service and a normal heart with negative chest X-rays were shown on his separation examination.  Therefore, the Board concludes that the evidence fails to show a continuity of cardiac symptomatology.  

The overall evidence of record weighs against a finding of a heart disorder being associated with the Veteran's active duty.  Without competent evidence of an association between a heart disorder and his active duty, to include being secondary to the service-connected PTSD, service connection for a heart disorder, to include as secondary to PTSD, is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the etiology of a heart disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a heart disorder and the Veteran's active duty, to include the service-connected PTSD, service connection for a heart disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a heart disorder, to include as secondary to the service-connected PTSD, is denied.  See 38 U.S.C.A §5107.  

	3.  Diabetes Mellitus, Type II 

The Veteran's June 1954 separation examination revealed a clinically normal endocrine system and a urinalysis was reported to be negative for albumin and sugar.  As noted above, the Veteran reported only being treated for a boil on his right arm during service.  

Post-service medical records show that the earliest evidence of diabetes mellitus, type II was in 2001.  An April 2001 treatment record shows that the Veteran reported being diagnosed with diabetes mellitus, type II 18 months ago.  None of the Veteran's treatment records contain any opinion relating diabetes mellitus, type II  to his military service or to his service-connected PTSD.

The Veteran was afforded a VA examination in December 2014.  He was diagnosed with diabetes mellitus, type II with an onset date of 1997.  The examiner opined that after reviewing the Veteran's claims file, available STR, his verbal history, and a physical examination, they did not find sufficient evidence to state, with more than 50 percent probability, that the Veteran's diabetes mellitus, type II was due to his service.  The examiner reported that they did not find evidence in the Veteran's claims file that he had that condition in service or within one year after service.  The examiner reported that in talking with the Veteran at length, it was his contention that his awful experience in service of water restriction/deprivation/dehydration during training, and having to take "salt pills" due to the hot environmental condition during training, caused the later onset of all of his health problems.  The examiner opined that there was no pathophysiologic connection between water restriction/dehydration/taking salt pills and the later development of diabetes mellitus, type II.  The examiner opined that dehydration could definitely cause some acute health effects while it was occurring; however, once one recovered from it, generally there were no lasting sequelae.  The examiner concluded that, therefore, given the lack of evidence of diabetes mellitus, type II in service or within a year after, and no pathophysiologic connection between the reported water rationing/salt pills/dehydration and the later development of that condition, they had come to the above opinion.

The examiner also opined that the Veteran's diabetes mellitus, type II was not at least as likely as not caused or aggravated by PTSD.  The examiner noted that the Veteran had significant, well accepted risk factors including a family history of diabetes mellitus (his sister) and also his own obesity, with a body mass index (BMI) of 32 now and at one point in 2001 having a BMI of over 36.  The examiner reported that there was no accepted clinical evidence that they were familiar with that PTSD caused diabetes mellitus, type II.  The examiner also reported that there was no clear evidence that PTSD aggravates diabetes mellitus, type II, either, though often they did occur together; however, that did not prove causality.  The examiner concluded that therefore, in the face of several very well established and known risk factors, and as there was no clear evidence in the literature that PTSD causes or aggravates that condition, they had come to the above opinion that the Veteran's diabetes mellitus, type II was neither caused nor aggravated by his PTSD.

Based on a review of the evidence, the concludes that service connection for diabetes mellitus, type II is not warranted.  Although the evidence shows that the Veteran reported water restriction/deprivation/dehydration during service and has been diagnosed during this appeal with diabetes mellitus, type II, it does not show that diabetes mellitus, type II is related to his military service, to include being secondary to his service-connected PTSD.  

Regarding service connection on a direct basis, although the Veteran's STRs are not of record, his June 1956 separation examination showed a clinically normal endocrine system and a urinalysis was negative.  The Veteran has not reported having any symptoms during service or that the onset was during service.  No medical professional has provided any opinion indicating that the onset of the Veteran's currently diagnosed diabetes mellitus, type II was during his service or is otherwise related to his military service.  The only medical opinion of record, that of the VA examiner shows, that the Veteran's diabetes mellitus, type II is not related to his military service, including his reported water restriction/deprivation/dehydration during service.  As that opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence, and is supported by a thorough rationale, the Board accords it great probative value.  It is also uncontradicted.  Therefore, the evidence weighs against a finding that diabetes mellitus, type II is directly related to the Veteran's military service.  

In this case, the first evidence of diabetes mellitus, type II is not until at least 1997 as per the reported onset in the VA examination report.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense, 1 Vet. App. at 356; see also Maxson, 230 F.3d at 1333.  Thus, the lack of any evidence of diabetes mellitus, type II complaints, symptoms, or findings for over four decades between the Veteran's military service and the earliest evidence of diabetes mellitus, type II is itself evidence which tends to show that diabetes mellitus, type II did not have its onset in service or for many years thereafter.

Regarding service connection on a secondary basis, the evidence fails to show that the Veteran's service-connected PTSD either caused or aggravates diabetes mellitus, type II.  None of the Veteran's treatment records contain any such opinion.  The only medical opinion of record, that of the VA examiner, shows that the Veteran's PTSD does not cause or aggravate his diabetes mellitus, type II.  As the examiner's opinion was formed after interviewing and examining the Veteran, reviewing the evidence, and included a thorough rationale, the Board accords it great probative value.  

Furthermore, as the evidence does not show that any diagnosed diabetes mellitus, type II was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as diabetes mellitus, type II is a chronic disease as per 38 C.F.R. § 3.309.  The evidence fails to show a continuity of diabetes mellitus, type II symptoms since service.  None of the Veteran's treatment records or his contentions has indicated a continuity of symptomatology following his military service.  Moreover, no complaints were made at discharge from service and a normal endocrine system with negative urinalysis was shown on his separation examination.  Therefore, the Board concludes that the evidence fails to show a continuity of diabetes mellitus, type II symptomatology.  

The overall evidence of record weighs against a finding of diabetes mellitus, type II being associated with the Veteran's active duty.  Without competent evidence of an association between diabetes mellitus, type II and his active duty, to include being secondary to the service-connected PTSD, service connection for diabetes mellitus, type II, to include as secondary to PTSD, is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the etiology of diabetes mellitus, type II falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between diabetes mellitus, type II and the Veteran's active duty, to include the service-connected PTSD, service connection for diabetes mellitus, type II is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, to include as secondary to the service-connected PTSD, is denied.  See 38 U.S.C.A §5107.  

	4.  Hypertension

The Veteran's June 1954 separation examination revealed a clinically normal vascular system.  His blood pressure was reported to be 134/80.  As noted above, the Veteran reported only being treated for a boil on his right arm during service.  
Post-service medical records show that the earliest evidence of hypertension was in 2001.  An April 2001 treatment record shows that the Veteran had a history of elevated blood pressure, never diagnosed as hypertension.  A February 2002 record includes the Veteran's past medical history showing a diagnosis of hypertension in 2001.  None of the Veteran's treatment records contain any opinion relating hypertension to his military service or to his service-connected PTSD.

The Veteran was afforded a VA examination in December 2014.  He was diagnosed with hypertension with an onset date of 2001.  The examiner noted that the Veteran had no documented history of hypertension in service or within one year after.  They opined that after reviewing the Veteran's claims file, available STR, his verbal history, and a physical examination, they did not find sufficient evidence to state, with more than 50 percent probability, that the Veteran's hypertension was due to his service.  The examiner reported that they did not find evidence in the Veteran's claims file that he had that condition in service or within one year after service.  The examiner reported that in talking with the Veteran at length, it was his contention that his awful experience in service of water restriction/deprivation/dehydration during training, and having to take "salt pills" due to the hot environmental condition during training, caused the later onset of all of his health problems.  

The examiner noted that while they could understand a lay person's feeling that taking salt pills in service might lead to hypertension later on, there was no pathophysiologic connection for that in an otherwise young, healthy person without hypertension at the time, such as he was.  The examiner opined that dehydration could definitely cause some acute health effects while it was occurring; however, once one recovered from it, generally there were no lasting sequelae.  The examiner concluded that, therefore, given the lack of evidence of hypertension in service or within a year after, and no pathophysiologic connection between the reported water rationing/salt pills/dehydration and the later development of that condition, they had come to the above opinion.

The examiner also opined that the Veteran's hypertension was not at least as likely as not caused or aggravated by PTSD.  The examiner noted that the Veteran had significant, well accepted risk factors including a family history of hypertension, and his own obesity, as well as obstructive sleep apnea preceding the diagnosis of hypertension.  The examiner reported that there was no accepted clinical evidence that they were familiar with that PTSD caused hypertension.  The examiner also reported that there was is no clear evidence that PTSD aggravates hypertension, either, though often they did occur together; however, that did not prove causality.  The examiner concluded that therefore, in the face of several very well established and known risk factors, and as there was no clear evidence in the literature that PTSD causes or aggravates that condition, they had come to the above opinion that the Veteran's hypertension was neither caused nor aggravated by his PTSD.

Based on a review of the evidence, the concludes that service connection for hypertension is not warranted.  Although the evidence shows that the Veteran reported water restriction/deprivation/dehydration and taking "salt pills" during service and has been diagnosed during this appeal with hypertension, it does not show that hypertension is related to his military service, to include being secondary to his service-connected PTSD.  

Regarding service connection on a direct basis, although the Veteran's STRs are not of record, his June 1954 separation examination showed a clinically normal vascular system and blood pressure of 134/80.  The Veteran has not reported having any symptoms during service or that the onset was during service.  No medical professional has provided any opinion indicating that the onset of the Veteran's currently diagnosed hypertension was during his service or is otherwise related to his military service.  The only medical opinion of record, that of the VA examiner shows, that the Veteran's hypertension is not related to his military service, including his reported water restriction/deprivation/dehydration during service.  As that opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence, and is supported by a thorough rationale, the Board accords it great probative value.  It is also uncontradicted.  Therefore, the evidence weighs against a finding that hypertension is directly related to the Veteran's military service.  

In this case, the first evidence of hypertension is not until 2001.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense, 1 Vet. App. at 356; see also Maxson, 230 F.3d at 1333.  Thus, the lack of any evidence of hypertension complaints, symptoms, or findings for over four decades between the Veteran's military service and the earliest evidence of hypertension is itself evidence which tends to show that hypertension did not have its onset in service or for many years thereafter.

Regarding service connection on a secondary basis, the evidence fails to show that the Veteran's service-connected PTSD either caused or aggravates hypertension.  None of the Veteran's treatment records contain any such opinion.  The only medical opinion of record, that of the VA examiner, shows that the Veteran's PTSD does not cause or aggravate his hypertension.  As the examiner's opinion was formed after interviewing and examining the Veteran, reviewing the evidence, and included a thorough rationale, the Board accords it great probative value.  

Furthermore, as the evidence does not show that any diagnosed hypertension was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as hypertension is a chronic disease as per 38 C.F.R. § 3.309.  The evidence fails to show a continuity of hypertension symptoms since service.  None of the Veteran's treatment records or his contentions has indicated a continuity of symptomatology following his military service.  Moreover, no complaints were made at discharge from service and a normal vascular system was shown on his separation examination.  Therefore, the Board concludes that the evidence fails to show a continuity of hypertension symptomatology.  

The overall evidence of record weighs against a finding of hypertension being associated with the Veteran's active duty.  Without competent evidence of an association between hypertension and his active duty, to include being secondary to the service-connected PTSD, service connection for hypertension, to include as secondary to PTSD, is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between hypertension and the Veteran's active duty, to include the service-connected PTSD, service connection for hypertension is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD, is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected PTSD, is denied.  

Entitlement to service connection for a heart disorder, to include as secondary to the service-connected PTSD, is denied.  

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to the service-connected PTSD, is denied.  

Entitlement to service connection for hypertension, to include as secondary to the 

service-connected PTSD, is denied.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


